PER CURIAM.
Counsel for respective parties having filed in this cause a stipulation that the decision of the Supreme Court of the United States in Brooks v. Archie Dewar, 313 U.S. 354, 61 S.Ct. 979, 85 L.Ed. 1399, decided May 26, 1941, is decisive of the issues involved and presented in the appeal in this cause, and that the judgment of the District Court herein may be reversed and the cause remanded, and good cause therefor appearing, ordered judgment of the District Court, 34 F.Supp. 1, herein reversed, and that this cause be remanded to the said District Court for further proceedings; that a judgment be filed and entered accordingly; and that the mandate of this court in this cause issue forthwith.